
	

113 HR 2006 IH: Helping Families Save for Education Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2006
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Walberg (for
			 himself and Mr. Kildee) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  access to Coverdell education savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Families Save for Education
			 Act.
		2.FindingsThe Congress finds the following:
			(1)College costs have
			 increased tremendously over the past decade. Between academic year 2002–2003
			 and academic year 2012–2013—
				(A)published tuition
			 and fees for students at public 4-year institutions of higher education
			 increased from $5,213 to $8,655 or by 66 percent beyond the rate of
			 inflation,
				(B)published tuition
			 and fees for students at public 2-year institutions of higher education
			 increased from $2,129 to $3,131 or by 47 percent beyond the rate of inflation,
			 and
				(C)published tuition
			 and fees for students at private 4-year institutions of higher education
			 increased from $22,974 to $29,056 or by 26 percent beyond the rate of
			 inflation.
				(2)Federal financial
			 aid for students has also increased rapidly but failed to mitigate the issues
			 of rising college costs. Between academic year 2001–2002 and academic year
			 2011–2012—
				(A)the amount of
			 Federal financial aid in the form of Federal Pell Grants, Federal student
			 loans, campus-based aid, veterans educational benefits, and tax credits
			 increased from $72.3 billion to $173.8 billion or by 140 percent beyond the
			 rate of inflation, and
				(B)the Federal
			 Government’s share of total student aid administered increased from 67 percent
			 to 73 percent.
				3.Expansion of
			 Coverdell education savings accounts
			(a)Increase in age
			 limitation of beneficiary after which contributions to account cannot be
			 madeClause (ii) of section
			 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 age 18 and inserting age 22.
			(b)Increase in
			 annual dollar limitation on contributions to accountClause (iii)
			 of section 530(b)(1)(A) of such Code is amended by striking
			 $2,000 and inserting $10,000.
			(c)Effective
			 dates
				(1)Increase in age
			 limitationThe amendment made by subsection (a) shall apply to
			 contributions made after the date of the enactment of this Act.
				(2)Increase in
			 annual dollar limitation on contributionsThe amendments made by
			 subsection (b) shall apply to contributions made in taxable years ending after
			 the date of the enactment of this Act.
				
